Citation Nr: 0821171	
Decision Date: 06/27/08    Archive Date: 07/02/08

DOCKET NO.  06-30 661	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Wilmington, 
Delaware


THE ISSUE

Entitlement to service connection for the cause of the 
veteran's death.


ATTORNEY FOR THE BOARD

W. Preston, Associate Counsel


INTRODUCTION

The veteran served on active duty from December 1943 to 
August 1944.  The veteran died in November 2003; the 
appellant is his surviving spouse.

This case comes before the Board of Veterans' Appeals (Board) 
on appeal of an August 2005 rating decision of the Department 
of Veterans Affairs (VA) Regional Office (RO) in Wilmington, 
Delaware.

Although the appellant requested a Travel Board hearing in 
her September 2006 VA Form 9, she withdrew her request at the 
informal conference held in November 2006.  She has since 
made no request for another hearing. 


FINDINGS OF FACT

1.  The veteran's death in November 2003 was due solely to 
hypotension.

2.  At the time of the veteran's death, service connection 
was in effect for rheumatic heart disease, which had been 
evaluated as noncompensably disabling from September 29, 
1951.

3.  Hypotension was not present in service and is not 
etiologically related to service or service-connected 
disability.


CONCLUSION OF LAW

A disability incurred in or aggravated by active service did 
not cause or contribute substantially or materially to cause 
the veteran's death.  38 U.S.C.A. § 1310 (West 2002 & Supp. 
2007); 38 C.F.R. § 3.312 (2007).





REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Veterans Claims Assistance Act of 2000

The Veterans Claims Assistance Act of 2000 (VCAA), codified 
in pertinent part at 38 U.S.C.A. §§ 5103, 5103A (West 2002 & 
Supp. 2007), and the pertinent implementing regulation, 
codified at 38 C.F.R. § 3.159 (2007), provide that VA will 
assist a claimant in obtaining evidence necessary to 
substantiate a claim but is not required to provide 
assistance to a claimant if there is no reasonable 
possibility that such assistance would aid in substantiating 
the claim.  They also require VA to notify the claimant and 
the claimant's representative, if any, of any information, 
and any medical or lay evidence, not previously provided to 
the Secretary that is necessary to substantiate the claim.  
As part of the notice, VA is to specifically inform the 
claimant and the claimant's representative, if any, of which 
portion, if any, of the evidence is to be provided by the 
claimant and which part, if any, VA will attempt to obtain on 
behalf of the claimant.  Although the regulation previously 
required VA to request that the claimant provide any evidence 
in the claimant's possession that pertains to the claim, the 
regulation has been amended to eliminate that requirement for 
claims pending before VA on or after May 30, 2008.  

The Board also notes that the United States Court of Appeals 
for Veterans Claims (Court) has held that the plain language 
of 38 U.S.C.A. § 5103(a), requires that notice to a claimant 
pursuant to the VCAA be provided "at the time" that, or 
"immediately after," VA receives a complete or substantially 
complete application for VA-administered benefits.  Pelegrini 
v. Principi, 18 Vet. App. 112, 119 (2004).  The Court further 
held that VA failed to demonstrate that, "lack of such a pre-
AOJ-decision notice was not prejudicial to the appellant, see 
38 U.S.C. § 7261(b)(2) (as amended by the Veterans Benefits 
Act of 2002, Pub. L. No. 107-330, § 401, 116 Stat. 2820, 
2832) (providing that "[i]n making the determinations under 
[section 7261(a)], the Court shall . . . take due account of 
the rule of prejudicial error")."  Id. at 121.

The timing requirement enunciated in Pelegrini applies 
equally to the effective-date element of a service-connection 
claim.  Dingess v. Nicholson, 19 Vet. App. 473 (2006).

The record reflects that the originating agency provided the 
appellant with the notice required under the VCAA by letters 
mailed in March 2006 and August 2006.  Although these letters 
were sent after the initial adjudication of the claim, the 
Board finds that there is no prejudice to the appellant in 
proceeding with the issuance of a final decision.  See 
Bernard v. Brown, 4 Vet. App. 384, 394 (1993).  In this 
regard, the Board notes that following the provision of the 
required notice and the completion of all indicated 
development of the record, the RO readjudicated the claim in 
November 2006.  There is no indication or reason to believe 
that the ultimate decision of the RO on the merits of the 
claim would have been different had VCAA notice been provided 
at an earlier time.  Moreover, as explained below, the Board 
has determined that service connection is not warranted for 
the cause of the veteran's death.  Consequently, no effective 
date will be assigned, so the failure to provide earlier 
notice with respect to that element of the claim is no more 
than harmless error.

The Board also notes that the veteran's service treatment 
records, pertinent VA medical records, and private medical 
records have been obtained.  In addition, a VA medical 
opinion was obtained.  The appellant has not identified any 
outstanding evidence, to include medical records, that could 
be obtained to substantiate the claim.  The Board is also 
unaware of any such outstanding evidence.

In sum, the Board is satisfied that any procedural errors in 
the RO's development and consideration of the claim were 
insignificant and non-prejudicial to the appellant.  

Accordingly, the Board will address the merits of the claim. 

Legal Criteria

Dependency and Indemnity Compensation (DIC) benefits are 
payable to the surviving spouse of a veteran if the veteran 
died from a service-connected disability.  38 U.S.C.A. § 
1310; 38 C.F.R. § 3.5 (2007).

To establish service connection for the cause of the 
veteran's death, the evidence must show that disability 
incurred in or aggravated by service either caused or 
contributed substantially or materially to the cause of 
death.  For a service-connected disability to be the cause of 
death, it must singly or with some other condition be the 
immediate or underlying cause or be etiologically related 
thereto.  For a service-connected disability to constitute a 
contributory cause, it is not sufficient to show that it 
casually shared in producing death but rather it must be 
shown that there was a causal connection.  38 U.S.C.A. § 
1310; 38 C.F.R. § 3.312.  

Except as otherwise provided by law, a claimant has the 
responsibility to present and support a claim for benefits 
under laws administered by the Secretary.  The Secretary 
shall consider all information and lay and medical evidence 
of record in a case before the Secretary with respect to 
benefits under laws administered by the Secretary.  When 
there is an approximate balance of positive and negative 
evidence regarding any issue material to the determination of 
a matter, the Secretary shall give the benefit of the doubt 
to the claimant.  38 U.S.C.A. § 5107; 38 C.F.R. § 3.102; see 
also Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990).

To deny a claim on its merits, the evidence must preponderate 
against the claim.  Alemany v. Brown, 9 Vet. App. 518, 519 
(1996), citing Gilbert, 1 Vet. App. at 54.





Analysis

The Certificate of Death indicates that the veteran died in 
November 2003 as a result of hypotension.  No other condition 
was certified as an immediate or contributory cause of death.

At the time of the veteran's death, service connection was in 
effect for rheumatic heart disease.  It had been evaluated as 
noncompensably disabling from September 29, 1951.  The 
appellant contends that service connection is warranted for 
the cause of the veteran's death because his death was due to 
his service-connected rheumatic heart disease.

The service medical records are negative for evidence of 
hypotension.  The medical evidence supportive of the 
appellant's claim is limited to two statements from K.S., 
D.O.  In a statement received in May 2004, he stated that it 
is his opinion that valvular heart disease was a contributing 
factor in the veteran's demise.  In a November 2006 
statement, he opined that it is very likely that the 
veteran's carditis contributed to his demise.  He noted that 
the report prepared by a VA physician states, "it is 
concluded that the patient may have had a transient heart 
murmur related to acute carditis."  He stated that this 
condition certainly could have led to cardiomyopathy and 
subsequently contributed to poor cardiac output.  This would 
have led to hypoperfusion of vital organs, which caused the 
veteran's CVA and renal insufficiency.  

The report referenced by Dr. K.S. is an August 2005 report 
prepared by a VA physician following a review of the claims 
file.  While this report does state that the veteran might 
have had a transient heart murmur related to acute carditis, 
the transient heart murmur to which the VA physician was 
referring is one that was noted during a VA examination in 
1948.  The VA physician also noted that no heart murmur was 
found during a VA examination in July 1951.  (The report of 
the July 1951 VA cardiac consultation indicates that no 
evidence of cardiac disease was found.)  In addition, he 
noted that numerous subsequent examinations disclosed normal 
cardiac function with no murmur and that an electrocardiogram 
as recent as January 2002 was normal.  He stated that 
rheumatic heart disease usually involves at least 2 valves 
and that it deteriorates to atrial fibrillation in a large 
percentage of affected individuals.  He indicated that there 
was no evidence of multi-valve disease in the veteran and 
that the veteran had maintained normal sinus rhythm.  
Therefore, he concluded that he could categorically state 
that there was no evidence of chronic lasting rheumatic heart 
damage.

The Board has found this VA medical opinion to be persuasive 
since it is based upon a review of the record and is properly 
supported.  On the other hand, the Board has found the 
statements of Dr. K.S. to be of limited probative value.  In 
this regard, the Board notes that there is no indication that 
his opinion was rendered after a review of the veteran's 
pertinent medical history.  Moreover, with the exception of 
the reference to the August 2005 VA medical opinion, he has 
identified no evidence showing that the veteran was found to 
have chronic residuals of rheumatic heart disease.  As noted 
by the VA physician, the record before the Board shows that 
no evidence of cardiac disease was found on VA examination in 
July 1951 or on numerous other occasions prior to 2003.  In 
addition, rheumatic heart disease was not diagnosed during 
the veteran's terminal period of hospitalization from August 
to November 2003. 

While the appellant might sincerely believe that the 
veteran's service-connected rheumatic heart disease caused 
his death, as a lay person, she is not competent to provide 
an opinion concerning medical causation.  See Espiritu v. 
Derwinski, 2 Vet. App. 492, 494 (1992).  For the reasons 
discussed above, the Board concludes that a clear 
preponderance of the evidence establishes that the veteran's 
death was unrelated to his period of active service and his 
service-connected rheumatic heart disease.  Accordingly, this 
claim must be denied.


ORDER

Entitlement to service connection for the cause of the 
veteran's death is denied.




____________________________________________
Shane A. Durkin
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


